Name: 2006/127/EC: Commission Decision of 2 February 2006 approving the 2006 technical action plan for the improvement of agricultural statistics (notified under document number C(2005) 6068)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic analysis;  regions and regional policy
 Date Published: 2006-02-22; 2007-05-08

 22.2.2006 EN Official Journal of the European Union L 51/19 COMMISSION DECISION of 2 February 2006 approving the 2006 technical action plan for the improvement of agricultural statistics (notified under document number C(2005) 6068) (2006/127/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics (1), and in particular Article 4(1) and Article 6(2) thereof, Whereas: (1) In accordance with Decision 96/411/EC, the Commission establishes a technical action plan for agricultural statistics each year. (2) In accordance with Decision 96/411/EC, the Community contributes to the costs incurred by the Member States in making adaptations to national agricultural statistical systems or the costs of preparatory work for new or increasing needs which are part of a technical action plan. (3) It is essential to improve and develop statistical information on rural development for the implementation of the related Community policies. This is a main area of the annual action plan. (4) There is a need to consolidate the agricultural statistical system and to continue the work supported by the previous action plans in the areas of farm registers and small farms. (5) The measures provided for in this Decision are in line with the opinion of the Standing Committee of Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The 2006 technical action plan for improving agricultural statistics (TAPAS 2006), as set out in the Annex, is approved. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 February 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 162, 1.7.1996, p. 14. Decision as last amended by Decision No 787/2004/EC of the European Parliament and of the Council (OJ L 138, 30.4.2004, p. 12). ANNEX 2006 TECHNICAL ACTION PLAN FOR IMPROVING AGRICULTURAL STATISTICS (TAPAS 2006) The measures covered by the 2006 technical action plan for improving agricultural statistics concerning the following areas: (a) rural development, (b) farm statistical registers, (c) surveys on small farms (small units surveys). The Commission will make a financial contribution to projects developed as part of these measures which will not exceed the amounts shown in Table A for each Member State. Table A Technical action plan 2006 Maximum financial contribution of the Community to expenditure incurred (in EUR) Countries Rural development Farm register Small units Total BE 94 000 94 000 DK 10 000 10 000 DE 49 500 49 500 HU 16 806 16 806 NL 60 000 60 000 AT 51 214 51 214 FI 36 000 36 000 SE 40 000 40 000 Total 211 520 136 000 10 000 357 520